Citation Nr: 0905355	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for melanoma of the left 
shoulder.

2. Entitlement to service connection for basal cell carcinoma 
of the neck and facial region.

3. Entitlement to service connection for mass on the right 
adrenal gland.

4. Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate a 
current diagnosis of melanoma of the left shoulder.

2. Basal cell carcinoma of the neck and facial region was not 
present in service or shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include exposure to herbicides.

3. Mass on the right adrenal gland was not present in service 
or shown to be causally or etiologically related to any 
disease, injury, or incident in service, to include exposure 
to herbicides.

4. The medical evidence of record does not demonstrate a 
current disorder of the prostate. 


CONCLUSIONS OF LAW

1. Melanoma of the left shoulder was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may such be presumed to have been incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Basal cell carcinoma of the neck and facial region was not 
incurred in or aggravated by the Veteran's active duty 
military service, nor may such be presumed to have been 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3. Mass on the right adrenal gland was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may such be presumed to have been incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. An enlarged prostate was not incurred in or aggravated by 
the Veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in January 2006, 
prior to the initial unfavorable AOJ decision issued in April 
2006.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2006 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided notice as to disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has melanoma of the left shoulder, basal cell 
carcinoma of the face and neck, a mass of the right adrenal 
gland, and an enlarged prostate is not necessary to decide 
his claims.  As service treatment records are negative for 
any complaint, treatment, or diagnosis referable to these 
diagnoses, any current medical opinion linking such 
disability to the Veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the Veteran decades following his discharge from 
service.  Further, the medical evidence of record does not 
demonstrate that the Veteran has ever experienced an enlarged 
prostate.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to these disorders in 
service, there is no competent basis upon which to conclude 
that the Veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
Veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision. 

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
Veteran's service treatment records reveal that he received 
treatment in the Republic of Vietnam.  
As such, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with service in the 
Republic of Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the Veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Board observes that post-service medical 
evidence reveals that the Veteran has experienced multiple 
instances of basal cell carcinoma of the face and neck since 
2002, with the most recent of record being in December 2005, 
as well as a mass on the adrenal gland in November 2005.  
Oncological treatment records are not associated with the 
claims file; however, primary care records reveal that the 
adrenal mass was apparently benign.  The record does not 
reflect any treatment of diagnosis of these disorders at 
present; however, service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolved prior to the Secretary's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Thus, for the purposes of this 
decision, the Veteran is determined to have current diagnoses 
of basal cell carcinoma of the face and neck and a mass on 
the adrenal gland.  

With regard to the claims for melanoma and enlarged prostate, 
since the Veteran's application for benefits there has been 
no documented recurrence of the melanoma, and there is no 
medical evidence showing that the Veteran has any disorder of 
the prostate.  Thus, the Veteran does not have current 
disabilities of melanoma of the left shoulder or an enlarged 
prostate.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

Moreover, none of the claimed disorders is considered 
presumptively connected to service as due to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Further, with regard to 
direct service connection, the Board notes that the earliest 
diagnosis of basal cell carcinoma is May 2002.  That record 
states that a basal cell growth was removed in 1978, but 
there is no medical evidence relevant to that treatment in 
the claims file.  Additionally, the November 2005 diagnosis 
of a mass of the adrenal gland is the first medical evidence 
of such a disorder in the record.  The Veteran was discharged 
from service in November 1969.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there is no competent medical evidence 
associating the Veteran's claimed disorders with his military 
service.  The Board acknowledges the articles the Veteran has 
submitted with regard to herbicide use, exposure, and 
increased risk for certain disorders; however, they do not 
address the Veteran specifically or associate his claimed 
disorders with herbicide exposure.  Therefore, they are not 
probative of the claim.

Consequently, the only evidence that the Veteran has a 
current disability of melanoma of the left shoulder and an 
enlarged prostate and that associates his basal cell 
carcinoma and right adrenal gland mass with his service is 
the Veteran's own statements.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a current 
diagnosis of melanoma of the left shoulder or an enlarged 
prostate or relating the Veteran's basal cell carcinoma or 
right adrenal mass to his military service, his claims must 
be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the claims, the preponderance 
of the evidence is against the Veteran's claims for service 
connection.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for melanoma of the left shoulder is 
denied.

Service connection for basal cell carcinoma of neck and 
facial region is denied.

Service connection for mass on the right adrenal gland is 
denied.

Service connection for an enlarged prostate is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


